Citation Nr: 0728301	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-20 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a separate evaluation for tinnitus in the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to May 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a rating decision dated April 1997 the RO granted service 
connection for Meniere's disease with hearing loss and 
dizziness, and assigned a 30 percent rating, effective 
October 20, 1994.  An August 2000 rating decision indicated 
that the veteran's 30 percent rating for Meniere's disease 
was continued, and included symptoms of tinnitus.  The 
veteran submitted a claim in June 2004, asserting that she is 
entitled to service connection for tinnitus in her right ear.  
However, based on the March 2005 rating decision and the 
subsequent May 2005 statement of the case, the RO, indicated 
that the veteran was already granted service connection for 
right ear tinnitus, effective October 1994, in conjunction 
with Meniere's disease.  On her VA Form 9, the veteran 
asserted that she wanted a separate 10 percent rating for her 
tinnitus symptoms.  

The veteran is currently rated at 30 percent for Meniere's 
disease under 38 C.F.R. § 4.87, Diagnostic Code 6205.  
Diagnostic Code 6205 provides that a 30 percent evaluation is 
warranted for hearing impairment with vertigo less than once 
a month, with or without tinnitus.  However, Diagnostic Code 
6205 contains a note, which instructs the rater to evaluate 
Meniere's syndrome either under these criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  But do not combine 
an evaluation for hearing impairment, tinnitus, or vertigo 
with an evaluation under diagnostic code 6205.  Thus, the 
issue of entitlement to separate ratings for tinnitus is 
inextricably intertwined with a claim for an increased rating 
for Meniere's disease.

While the March 2005 rating decision as well as the 
subsequent statement of the case, and supplemental statement 
of the case stated that, when applying Diagnostic Code 6205, 
the veteran would receive a higher evaluation under 6205 
rather than rating each disability separately, the RO did not 
completely adjudicate the veteran's claim.  The RO failed to 
provide a discussion of facts and evidence with respect to 
the components of the veteran's Meniere's disease, including 
vertigo, hearing impairment, and tinnitus.  Instead the RO 
issued a conclusory statement by merely assigning the 
disability percentages the veteran would potentially be 
afforded for vertigo, hearing impairment, and tinnitus if 
those components of Meniere's syndrome were evaluated 
separately and then combined.  Because the RO did not 
articulate reasons and bases of why they assigned particular 
ratings when discussing the issue of combined ratings versus 
a single rating under Diagnostic Code 6205 for Meniere's 
disease, the veteran was not afforded an opportunity to put 
forward any argument or evidence to counter the assigned 
ratings.  

Additionally, VA is required to notify the veteran of any 
evidence that is necessary to substantiate her claim.  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that the VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159 (2005).  These notice requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; 
and the effective date of the disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

However, after a review of the veteran's statements, it 
appears that the veteran is confused as to what evidence and 
information is necessary to substantiate her claim; what 
evidence the VA would seek to provide; and what the veteran 
was expected to provide.  As such, the veteran should be 
provided with proper VCAA notice.  Specifically, this notice 
should inform the veteran of the type of evidence needed to 
assign higher ratings for Meniere's Syndrome, including 
vertigo, hearing loss, and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to substantiate 
the veteran's claim, including; notice 
of what evidence, if any, the claimant 
is expected to obtain and submit, what 
evidence will be retrieved by the VA, 
and inform the veteran that she should 
provide any evidence in her possession 
that pertains to the claim.  See, 
Quartiuccio v. Princpi, 16 Vet. App. 
183 (2002); 38 U.S.C.A. §§ 5102, 5013 
and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  Notice of the type of 
evidence necessary to assign an 
effective date should the claim be 
granted must also be provided.  See, 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Specifically, this notice should inform 
the veteran of the type of evidence 
needed to assign higher ratings for 
Meniere's Syndrome, including vertigo, 
hearing loss, and tinnitus.


2.	The AMC should readjudicate the claim 
regarding the question of whether the 
veteran would receive a higher rating 
when her disabilities associated with 
Meniere's syndrome (vertigo, hearing 
impairment, and tinnitus) are rated 
separately under their respective 
Diagnostic Codes, or whether it would 
be more advantageous to the veteran to 
be rated under Diagnostic Code 6205 for 
Meniere's syndrome.  In adjudicating 
the claim, the AMC should speak to the 
specific evidence of record.  The AMC 
should also address the following:

A.  Review the evidence to determine 
which rating would be applied to each 
element of Meniere's disease (vertigo, 
hearing impairment, and tinnitus) under 
their respective diagnostic codes.  The 
AMC should provide detailed reasons and 
bases for each disability percentage 
assigned.

B.  Determine whether or not the 
combined ratings for vertigo, hearing 
impairment, and tinnitus under their 
respective diagnostic codes would be 
more advantageous to the veteran than a 
single rating for Meniere's disease 
under Diagnostic Code 6205.

3.	After the foregoing, the AMC should 
issue a supplemental statement of the 
case, taking into consideration all 
evidence submitted by the veteran after 
the May 2005 statement of the case.  
The veteran and her representative 
should be given an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



